Citation Nr: 0837790	
Decision Date: 11/03/08    Archive Date: 11/10/08

DOCKET NO.  05-17 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES


1.  Entitlement to service connection for a disability of the 
right great toe.  

2.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Lucas, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1965 to December 
1965, and September 1986 to October 2003.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a July 2004 rating decision by the 
Jackson, Mississippi, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied entitlement to the 
benefits currently sought on appeal.

The issue of entitlement to service connection for bilateral 
hearing loss is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

Resolving all doubt in the veteran's favor, his arthritis of 
the right great toe had its onset during active military 
service. 


CONCLUSION OF LAW

Arthritis of the right great toe was incurred in active 
military service.  38 U.S.C.A. §§ 1110, 1111, 1131, 1132, 
1137, 5103-5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2008).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  This law eliminated the concept of a well- 
grounded claim, redefined the obligations of VA with respect 
to the duty to assist, and imposed on VA certain notification 
requirements.  Without deciding whether the notice and 
development requirements of VCAA have been satisfied in the 
present case, it is the Board's conclusion that the new law 
does not preclude the Board from adjudicating the veteran's 
claim.  This is so because the Board is taking action 
favorable to the veteran by granting his service connection 
claim for a disability of the right great toe.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Service Connection

The veteran seeks service connection for a disability of the 
right great toe.  He claims that he fractured his toe in high 
school and that it had been asymptomatic.  He states that he 
started experiencing chronic pain when preparing for his 
physical fitness test in-service.  

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects noted at the time of the examination, acceptance 
and enrollment, or where clear and unmistakable evidence 
demonstrates both that the disease or injury existed before 
acceptance and enrollment, and that it was not aggravated by 
such service.  38 U.S.C.A. §§ 1111, 1137; see also, Wagner v. 
Principi, 370 F.3d 1089 (Fed. Cir., 2004).  If the government 
fails to rebut the presumption of soundness under section 
1111, the veteran's claim is one for service connection 
rather than for service-connected aggravation.  Id. 

Under 38 C.F.R. § 3.304(b)(1), a history alone does not 
constitute a notation for purposes of the presumption.  
However, it will be considered with other clinical 
observations made at the time of the examination.  

Here, the veteran's 1986 pre-induction examination was absent 
any defects or disabilities pertaining to the veteran's right 
great toe.  Only such conditions as are recorded in 
examinations reports are to be considered as noted. 38 C.F.R. 
§ 3.304 (b).  He had been in-service for approximately 10 
years when he first reported pain in his right great toe.  He 
sought treatment in 1996, due to his chronic right great toe 
pain.  By way of history, he reported a fracture and surgery 
of his right great toe while in high school (prior to 
service).  Based on this history, a fracture of the right 
great toe was noted on his retention examination and in his 
service treatment records as preexisting service.  

Absent clear and unmistakable evidence that a preexisting 
injury existed prior to service, the veteran will be 
considered to have been in sound condition when examined, 
accepted and enrolled for service.  38 C.F.R. § 3.306 (b).  

As noted, the veteran's pre-induction examination of the 
right foot was completely normal.  Accordingly, the veteran 
is presumed to have a sound right great toe upon entrance 
into service.  And there is no clear and unmistakable 
evidence that a disability of the right great toe existed 
prior to service.  Thus, the presumption of soundness has not 
been rebutted. 

As the veteran is presumed to have had a sound right great 
toe upon entrance into service, the Board will analyze this 
claim on a direct basis.  

In order to substantiate a claim for direct service 
connection, there must be medical evidence of a current 
disability; medical or lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
linking the current disease or injury and the current 
disability.  See 38 C.F.R. § 3.303 (2007); see also Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  

The record contains medical evidence showing that the veteran 
currently has a disability of the right great toe.  X-rays of 
the right foot taken in conjunction with a May 2004 VA 
examination show evidence of some arthritic changes in the 
right great toe.  

There is also evidence of a disability of the right great toe 
during service.  Specifically, in July 1996, the veteran 
sought treatment for his persistent right great toe pain.  An 
x-ray report noted evidence of a mild narrowing of the 
interphalangeal joint.  A diagnosis of mild osteoarthritis of 
the right great toe was rendered.  

With regard to whether a nexus exists between the current 
right great toe disability and service, the March 2004 
examiner did not provide such an opinion.  However, arthritis 
of the great toe was not noted on service entry and there is 
no competent evidence that it pre-existed service, it can not 
be said to have clearly and unmistakably pre-existed service 
and its presence has been confirmed on post service 
examination.  For VA compensation purposes, arthritis is a 
chronic disease.  See 38 C.F.R. § 3.309.  As such, resolving 
all doubt in the veteran's favor, the Board finds that the 
current arthritis of the right great toe had its onset in 
service.  Service connection for arthritis of the right great 
toe is therefore granted.  See 38 C.F.R. §§ 3.102, 3.303 
(2008).  


ORDER

Service connection for arthritis of the right great toe is 
granted.


REMAND

The veteran is also seeking service connection for bilateral 
hearing loss.  He contends that he was exposed to artillery 
fire in service which aggravated his preexisting hearing 
loss.  

The evidence shows that upon entrance into service, the 
veteran was diagnosed with bilateral sensorineural hearing 
loss.  In fact, based on the veteran's noted hearing loss, he 
needed a waiver for active-duty enlistment.  During service, 
he was seen for periodic testing and hearing complaints.   
Specifically, in April 1999, the veteran's hearing was tested 
and he was placed on a permanent physical profile for hearing 
loss.  

Based on the foregoing, the Board finds that a VA examination 
is necessary to determine whether the veteran's hearing loss 
increased in severity beyond its natural progress.  Although 
the veteran was afforded a VA examination in May 2004, the 
examiner did not address whether there was aggravation of the 
bilateral neurosensory hearing loss in service.  The 
audiologist noted the veteran's initial pre-induction 1965 
audiometric examination into the Mississippi Army National 
Guard which is not at issue.  At issue is whether there was 
aggravation of the preexisting condition during the veteran's 
active-duty service (1986 to 2003).  Because the VA 
audiologist failed to address this matter, an opinion is 
required.

Accordingly, the case is REMANDED for the following action:

1.  Forward the veteran's claims file to 
the May 2004 VA audiologist for an 
addendum of his/her examination report.  

The examiner should provide an opinion as 
to whether the veteran's pre-existing 
hearing loss increased in severity during 
active duty beyond its natural progress.  
The examiner should reconcile any opinion 
with the evidence in the claims folder, 
to include the audiometric examinations 
reports performed in service (Keeping in 
mind that service department audiometric 
examinations prior to November 1, 1967, 
are assumed to be reported in American 
Standards Association (ASA) units and 
those after that date in International 
Standards Organization (ISO) units.).  A 
rationale for any opinion offered is 
requested.  

2.  Thereafter, readjudicate the issue of 
service connection for bilateral hearing 
loss.  If the determination remains 
unfavorable to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case which 
addresses all evidence associated with 
the claims file since the last statement 
of the case.  The veteran and his 
representative should be afforded the 
applicable time period in which to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


 Department of Veterans Affairs


